

116 HR 3643 IH: Accountability for Wall Street Executives Act 
U.S. House of Representatives
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3643IN THE HOUSE OF REPRESENTATIVESJuly 9, 2019Ms. Porter introduced the following bill; which was referred to the Committee on Financial ServicesA BILLTo amend the Revised Statutes to grant State attorneys general the ability to issue subpoenas to
			 investigate suspected violations of State laws that are applicable to
			 national banks, and for other purposes.
	
 1.Short titleThis Act may be cited as the Accountability for Wall Street Executives Act . 2.Visitorial powersThe fifth undesignated paragraph of section 5240 of the Revised Statutes of the United States (12 U.S.C. 484) is amended by striking subparagraph (B) and inserting the following:
			
 (B)Notwithstanding subparagraph (A)— (i)lawfully authorized State auditors and examiners may, at reasonable times and upon reasonable notice to a bank, review the bank’s records solely to ensure compliance with applicable State unclaimed property or escheat laws upon reasonable cause to believe that the bank has failed to comply with such laws;
 (ii)an attorney general (or other chief law enforcement officer) of a State may issue subpoenas to national banks or officers of national banks based upon reasonable cause to believe that the national bank or an officer of a national bank has failed to comply with applicable State laws; and
 (iii)an attorney general (or other chief law enforcement officer) of a State may require a national bank to provide aggregate data on loans and other financial products and services provided by the national bank in such State..
		